Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Gause on 6/10/2021.
The application has been amended as follows: 
Claim 1 lines 10-11, the limitation “and a second portion having a second diameter greater than the first diameter” was deleted and replaced with --, a second portion having a second diameter greater than the first diameter, and a third portion having a third diameter greater than the second diameter--.
Claim 1 line 13, the limitation “a first portion and a second portion” was deleted and replaced with --the first portion, the second portion, and the third portion--.
Claim 1 line 15, the limitation “radially engage at least one of the plurality of first openings and at least one of” was deleted and replaced with --radially and directly engage the plurality of the first openings and--.
Claim 10 last line, the limitation --; wherein the first portion having a male threaded secured feature and the second portion including an alignment feature with a smooth annular surface configured to radially and directly engage the first opening of the first sprocket and a second opening of the second sprocket-- was added after “the second sprocket”. 
Claim 17 line 4, the limitation --; a second sprocket disposed inboard of the first sprocket-- was added after “a first opening”.
Claim 17 line 8, the limitation --; wherein the alignment member including a first portion having a first diameter, a second portion having a second diameter greater than the first diameter, and a third portion having a third diameter greater than the second diameter; wherein the first portion having a male threaded secured feature and the second portion including an alignment feature with a smooth annular surface configured to radially and directly engage the first opening of the first sprocket and a second opening of the second sprocket-- was added after “the attachment member”.
Claim 19 was cancelled. 
Claim 20 was cancelled. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/Minh Truong/Primary Examiner, Art Unit 3654